Citation Nr: 1033515	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  04-40 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an inner ear disorder, to 
include vertigo and dizziness, claimed as secondary to service-
connected tinnitus and hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction of this case belongs to the RO in Waco, Texas.  This 
case was most recently before the Board in June 2009.

This case has been advanced on the docket.

In July 2008 the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In accordance with the June 2009 Board remand instructions, in 
January 2010 the Veteran underwent a VA ear disease examination 
that was to address the medical matters presented by this appeal.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is not 
adequate.

The Board observes that it appears that the Veteran's claims file 
was not made available to the January 2010 VA examiner.  Further, 
the Board notes that the January 2010 VA examiner's opinion did 
not address the question of whether the Veteran's disability on 
appeal was aggravated by his service-connected tinnitus and 
hearing loss disabilities.

Based on the foregoing, the Board finds that the Veteran's claims 
file should be returned to the January 2010 VA ear disease 
examiner for the purpose of preparing an addendum (based on all 
the evidence of record) that addresses the question of whether 
the Veteran's inner ear disorder, to include vertigo and 
dizziness, is aggravated by service-connected tinnitus and 
hearing loss disability.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should furnish the Veteran's 
claims file to the examiner who conducted 
the January 2010 VA ear disease examination 
and request that the examiner review the 
claims file in its entirety.  The examiner 
is requested to provide an addendum 
containing an opinion as to whether it is 
at least as likely as not that the Veteran 
has any inner ear disorder, to include 
vertigo and dizziness, that is aggravated 
by service-connected tinnitus and hearing 
loss disability.  The examiner is asked to 
provide a rationale for the opinion.

If the January 2010 VA examiner is not 
available, the AOJ should request another 
qualified examiner to review the claims 
file (and schedule another examination, if 
necessary) and provide the requested 
opinion.

2.  The AOJ should then readjudicate the 
issue of entitlement to service connection 
for an inner ear disorder, to include 
vertigo and dizziness, claimed as secondary 
to service-connected tinnitus and hearing 
loss disability.  If the benefit sought is 
not granted to the Veteran's satisfaction, 
a supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


